Citation Nr: 1607530	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-28 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral plantar fasciitis prior to August 19, 2015, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to May 1989 and November 1990 to March 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, as relevant here, granted service connection for bilateral plantar fasciitis, assigning a noncompensable rating from April 1, 2010, the day after service discharge.  The RO in New Orleans, Louisiana currently has jurisdiction of this case.

The Board observes that on the October 2013 substantive appeal (VA Form-9), the Veteran essentially filed an increased rating claim for hypertension and the RO in a September 2014 rating decision increased the rating for such disability.  The Veteran has not since expressed disagreement with the September 2014 rating decision and such issue is not in appellate status.

 FINDING OF FACT

With resolution of all doubt in the Veteran's favor, his service-connected plantar fasciitis has more closely approximated a severe bilateral foot disability manifested by increased pronation, acquired pes cavus with hammertoes, accentuated pain on manipulation and use of the feet, tenderness on palpation, and plantar callosities since the beginning of the claim.  

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for service-connected plantar fasciitis have been met since the beginning of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's plantar fasciitis claim arises from her disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded VA compensation examinations in May 2010 and August 2015.   

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating Claim

The RO has assigned a noncompensable rating for bilateral plantar fasciitis prior to August 19, 2015, and a 10 percent rating thereafter.  The Veteran seeks a higher rating.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. At 470 (1994); Grottveit v. Brown, 5 Vet. App. At 92-93 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service-connected bilateral plantar fasciitis is rated by analogy under DC 5276, which contemplates acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. §  4.71a (2015).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Turning now to the relevant evidence, the Veteran's STRS show multiple bilateral foot complaints.  

A March 1996 STR reflects that the Veteran sustained a mild tendon strain in the right foot. 

In November 2004, he reported continued right heel pain and x-rays showed evidence of small spurs.  The Veteran was issued a physical profile due to chronic right heel pain and recommended that he run at his own pace.  

According to a June 2005 STR, the Veteran had no relief even with custom orthotics and as a result was referred to podiatry for a consultation.  Examination revealed tenderness on palpitation of the posterior aspect of the heel.  His heel pain on the right was worse with prolonged walking.  On a corresponding x-ray report it was noted that the Veteran had a continued/progressive condition without relief with conservative therapy.  X-rays showed evidence of bilateral calcaneal spurs.  The physician issued the Veteran a June 2005 individual sick slip advising that he was to run at his own pace and distance for two weeks due to right heel spur.

In July 2005, the Veteran returned to the clinic to get his profile extended/updated pending a podiatric consultation.  Examination revealed tenderness to touch on palpation of the anterior plantar surface of the right calcaneus.  His profile was extended for another 30 days.

An August 2005 treatment record from a private medical provider indicates that the Veteran had returned for a follow-up visit.  He felt decreased pain with increased activity after receiving a foot injection during the prior visit.  Impressions were plantar fasciitis, edema, and bursitis.  It was recommended that he continue with custom orthotics.  The physician also discussed with the Veteran the available treatment options to include injections, NSAIDS, OTC inserts, strapping and taping, and stretching exercises.

A June 2006 Report of Medical History reflects that the Veteran was still having foot problems despite having received steroid injections in his right foot and wearing custom orthotics.  The corresponding Report of Medical Examination reflects an impression of severe, symptomatic pes cavus.

A March 2007 STR reflects that the Veteran again sought treatment for plantar fasciitis/right heel spur.  Examination revealed tenderness on palpation of the plantar aponeurosis on the right.  There was no swelling on the plantar aspects of either foot.

According to a March 2007 podiatry consultation report, the Veteran had a positive sway with a long right lower extremity, calluses on his soles, increased pronation, and an acquired deformity.  Also in March 2007, a provisional diagnosis of a left heel spur was rendered.

A June 2007 STR shows impressions of plantar calcaneal spur greater on right than left; mechanical heel pain syndrome; and an acquired deformity, pronated foot.

A 2007 physical profile was issued due to plantar fasciitis/right heel pain.  The profile indicates that the Veteran was not allowed to move with a fight load at least 2 miles, construct an individual fighting position, or do 3-5 rushes under direct and indirect fire.  He was also unable to participate in the Army Physical Fitness Test and standard/ modified aerobic conditioning activities.  

A different physical profile dated in June 2007 was issued for an additional 3 months.  The limitations were the same as noted in the prior profile.  Additional recommendations were to avoid climbing, shoveling, jumping, uphill walking, long standing and walking, and marching.  Also, he was to wear to an air cast, AirHeel/ankle brace in low top, soft physical training shoes, as well as continue wearing his orthotics with inserts.  In addition, prescriptions were ordered for: Feldene, an anti-inflammatory, to be taken daily for pain and inflammation; a topical gel for foot pain; a topical ointment for foot pain, inflammation, swelling, muscle spasm or cramping; foot orthotics for pes planus/abnormal pronation/heel pain/plantar fasciitis; and another orthotic for the same reasons as mentioned above, to include hallux limitus.

According to a June 2008 STR, the Veteran requested a podiatry consultation for plantar fasciitis.  

In January 2010, he received a custom orthotic prescription from the Foot Clinic, a private medical provider.  

He was discharged from service in March 2010.  Post-service in May 2010, VA provided the Veteran with a general medical examination.  The report notes the Veteran's history of pain in both feet upon walking with an onset of 2004.  On examination, no abnormal findings were noted.  There was no evidence of flat feet, or deformities of the feet or toes.  Diagnosis was bilateral plantar fasciitis, resolved.

According to April 2013 post-service treatment notes, the Veteran requested custom orthotics for his plantar fasciitis and heel spurs, noting that his orthotics were three years old.  X-rays taken in April 2013 showed evidence of early degenerative joint disease in both feet and a right heel spur.  

In August 2015, the Veteran underwent an additional VA examination.  He reported continued foot pain with some improvement with orthotics.  The examiner stated that the Veteran had functional loss in that when his pain increased his walking was limited.  Hammertoes on the right and left fourth and little toes and related pes cavus were demonstrated.  Hallux valgus was not present.  It was noted that the Veteran had a high arch due to pes cavus and had constant pain in arch at the junction of the arch and heel, bilaterally.  No response was provided for flatfeet symptoms.  The examiner noted that the Veteran could walk two miles but at that point his foot pain becomes intolerable forcing him to stop and rest his feet.  The examiner also commented that the Veteran's bilateral foot disability results in excess fatigability, pain on movement, pain on weightbearing, pain on non-weightbearing, disturbed locomotion, interference with standing, and lack of endurance.  He had pain in the arch and heel, bilaterally.  Functional loss was present as the Veteran's painful plantar fasciitis limited his ambulation.  Continued diagnoses were plantar fasciitis and acquired pes cavus.   The examiner stated that the Veteran's foot symptoms limit him from working some occupations which require prolonged walking.  

In order to prevent any potential prejudice to the Veteran, the Board considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a , DC 5284, which addresses non-specific foot injuries.  When determining whether DC 5284 is "more appropriate" than DC 5276, the Court of Appeals for Veteran's Claims has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disability being considered is specific to bilateral plantar fasciitis, and DC 5276 is deemed by the Board to be the most appropriate code.  

In this case, the RO assigned the initial noncompensable rating for the Veteran's bilateral foot disability based, in large part, on findings of "resolved plantar fasciitis" shown on the May 2010 VA examination, and the RO increased the rating to 10 percent based on findings from the August 2015 VA examination.

However, on review of all evidence, both lay and medical, the Board finds that the record supports a higher rating of 30 percent since the beginning of the claim.  In this regard, the Board finds that, with resolution of all doubt in his favor, the Veteran's bilateral plantar fasciitis more closely approximates the criteria of a severe bilateral foot disability manifested by increased pronation, acquired pes cavus with hammertoes, accentuated pain on manipulation and use of the feet, tenderness, and plantar callosities since the beginning of the claim.  Indeed, the record shows that during service, particularly from 2004, forward, the Veteran repeatedly sought treatment for chronic heel pain/bilateral plantar fasciitis and underwent multiple podiatric consultations.  His service treatment and consultation reports show findings of chronic heel and arch pain, chronic bilateral plantar fasciitis, tenderness to palpation of right calcaneus, calluses on both soles, increased pronation, and acquired pes cavus with hammertoes.  As a result of the chronic nature and severity of his bilateral foot condition, he was prescribed multiple pain and anti-inflammatory medications, topical gels and creams, custom orthotics, an Aircast, physical therapy, and steroid injections to help relieve his symptoms.  Despite these forms of treatment however, the Veteran continued to report little relief.   He separated from service in March 2010.  There was an absence of any foot abnormalities during the May 2010 VA examination; however, this finding does not appear consistent with the record as foot deformities were clearly noted for years on his STRs. At any rate, his post-service medical records continued diagnoses of plantar fasciitis, plantar and retrocalcaneal spurs, and pronated foot.  In April 2013, he requested new orthotics and x-rays ordered at the time showed early DJD in both feet.  Finally, the August 2015 VA examination revealed objective evidence of functional impairment/loss in terms of excess fatigability, pain on movement, pain on weightbearing and non-weightbearing, disturbed locomotion, interference with siting and prolonged walking, and lack of endurance.  Based on this evidence, the Board concludes that since the beginning of the claim, the Veteran's plantar fasciitis has more closely approximated a severe bilateral foot disability under DC 5276.    

Nevertheless, there is no evidence approximating or meeting the criteria for a higher rating of 50 percent under DC 5276.  That is, there is no evidence of a pronounced bilateral foot disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a; DC 5276.

The Board considered the potential application of other diagnostic codes governing foot disabilities.  The Board finds that the only remaining foot DC which provides a rating higher than 30 percent is DC 5278, which governs an acquired claw foot.  However, while the Veteran was diagnosed with during service, there is entirely no lay or medical evidence reflecting that such disability is productive of bilateral involvement of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a; DC 5278.

In summary, the Board assigns a 30 percent rating, but not higher, for the Veteran's service-connected bilateral plantar fasciitis since the beginning of the claim.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected plantar fasciitis is inadequate. A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected plantar fasciitis is primarily manifested increased pronation, acquired pes cavus with hammertoes, accentuated pain on manipulation and use of the feet, tenderness on palpation, and plantar callosities, criteria which are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DC 5276.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the Veteran reported during the August 2015 VA examination that he is gainfully employed for a contractor at Fort Polk.  Although the August 2015 examiner indicated that the Veteran's bilateral foot disability may impact his ability to perform certain tasks at work that involve  prolonged walking and standing, the Veteran indicated that his current job does not require much walking.  In fact, he stated that he does minimal walking while at work because his job requires him to sit at a computer for the majority of the day. 
Importantly, the Veteran does not assert the inability to maintain his current job.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.
ORDER

A 30 percent rating, but no higher, is granted for the Veteran's service-connected bilateral plantar fasciitis since the beginning of the claim, subject to the laws and regulations governing monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


